Citation Nr: 0510501	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  00-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 
18, 1998, for a grant of a total rating for VA pension 
purposes.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran's period of active duty from July 1964 to October 
1967 is characterized as honorable service; his period of 
active duty from June 1969 to July 1970 is characterized as 
being under conditions other than honorable.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 1999 and 
January 2000 by the Detroit, Michigan, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  

In May 2004, the veteran raised the claim of entitlement to 
service connection for spondylolisthesis of his L5 vertebra.  
As this issue has not been adjudicated, it is referred to the 
RO for appropriate action.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

Review of the record reveals that throughout the course of 
this appeal, the veteran has never been provided the notice 
required by the VCAA with respect to the claims on appeal.  
This must be done.

Additionally, the veteran has specifically reported in 
correspondence dated in May 2004, that he received treatment 
for post-traumatic stress disorder (PTSD) in 2000 and 2001 at 
the VA outpatient clinic in Grand Rapids, Michigan.  When a 
claimant brings the existence of pertinent medical records to 
VA's attention, the duty to assist requires VA to try to 
locate and obtain such records for inclusion into the 
evidence.  See Moore v. Derwinski, 2 Vet. App. 375, 376 
(1992); Gross v. Derwinski, 2 Vet. App. 551, 552 (1992).  The 
duty to assist includes, at the minimum, a duty to search for 
VA records sought by the claimant.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the issues of entitlement an 
earlier effective date prior to August 
18, 1998, for a total rating for VA 
pension purposes, and entitlement to 
service connection for PTSD.  The 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain copies of the 
records of the veteran's treatment for 
PTSD at the Grand Rapids, Michigan, VA 
outpatient clinic, for the period from 
2000 to 2001, and associate this evidence 
with his claims file.

3.  Thereafter  RO should readjudicate 
the veteran's claims for an earlier 
effective date prior to August 18, 1998, 
for a total rating for VA pension 
purposes, and entitlement to service 
connection for PTSD.  If either claim on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


